Citation Nr: 0832740	
Decision Date: 09/24/08    Archive Date: 09/30/08	

DOCKET NO.  05-35 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1953 to March 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas, that denied entitlement to the benefits sought.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

By law, assistance to a veteran in processing a claim shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that in Daye v. Nicholson, 20 Vet. App. 
512 (2006), the United States Court of Appeals for Veterans 
Claims (Court) admonished VA for not securing and reviewing 
the history of the veteran's unit for possible alternative 
sources of evidence of combat or stressful incidents with 
regard to claimed PTSD.  A review of the record in this case 
reveals there has been no effort to obtain any information 
regarding the activities of the veteran's unit at the times 
when he was exposed to claimed stressful experiences.  The 
Board notes the veteran himself has been very vague in 
providing information with regard to his claimed stressful 
incidents.  He should be afforded the opportunity to provide 
more specific information that would assist in a search 
regarding his claimed stressors while serving with the Navy 
in the mid-1950's.

The evidence of record reveals varying psychiatric diagnoses, 
including generalized anxiety disorder, depression, and PTSD.  
The record includes an August 2005 statement from a private 
physician who stated that he retired in 1990. He indicated 
his records were destroyed in 2000.  The physician stated 
that he could "confirm that I treated you many times over the 
years for anxiety and depression with various medications 
between 1960 and 1990."  The record also includes a July 2006 
statement from Perry M. Smith, M.D.  He reported the veteran 
had been treated by him "for a number of years."  The 
physician stated that in talking with the veteran, it was 
"fairly clear" that the veteran had a "number of stress 
disorders and anxiety disorders, as well as depression," that 
in his opinion were "related to being discharged from the 
service in 1957, which raises the question and possibility of 
a post-traumatic stress disorder brought on by his military 
service..."  Dr. Smith did not indicate exactly what year he 
began treating the veteran.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  VA should request that the veteran 
provide more specific information as to 
the claimed stressful experiences he had 
while serving with the military, to 
include his unit of assignment at the 
times of any stressful incidents, the 
locations of such occurrences, the names 
of any individuals injured or killed, and 
any other information which could be used 
to substantiate his claim.  He should be 
advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful event or events 
and that he must be as specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted.

2.  After the veteran's response 
regarding stressors is received, VA 
should send a copy of the veteran's 
DD 214 and service personnel records with 
his unit of assignments and a copy of 
this REMAND to the United States Army and 
Joint Services Records Research Center 
(JSRRC), or any other appropriate agency, 
for verification of the alleged stressful 
events in service.  Specifically, VA 
should request unit histories and diaries 
for the time frames when the veteran 
claims he was exposed to any stressful 
incident.  Of particular interest is the 
command chronology or history of the 
activities of Utility Squadron Seven (VU-
7) in 1956.

3.  Thereafter, the veteran should be 
afforded a psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder present, to include 
PTSD.  All special studies and tests 
should be completed.  The claims folder 
should be made available to the examiner, 
and the examiner should note that the 
claims file has been reviewed.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify whether any 
alleged stressor found to be established 
by the RO is sufficient to produce PTSD; 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied; and whether there is a link 
between any current symptomatology and 
one or more of the inservice stressors 
found to be established by the RO and 
found to be sufficient to produce PTSD.  
The examiner is also asked to opine as to 
whether it is at least as likely as not 
(greater than 50 percent probability) 
that any currently diagnosed depression 
or other psychiatric disorder is related 
to the veteran's active service in the 
mid-1950's.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination scheduled, to cooperate 
in the development of his claim, and of 
the consequences of any failure to report 
for a VA examination or to provide more 
specific information with regards to his 
claimed stressful experiences.  38 C.F.R. 
§ 3.655 (2007).

5.  When VA is satisfied that the record 
is complete and all requested actions 
have been accomplished to the extent 
possible, the claim should be 
readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  The record should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The purpose of this REMAND is to insure a complete record for 
review and to assist the veteran with the development of 
evidence with regard to his claim.  The Board intimates no 
opinion, either legal or factual, as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



